Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142962                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RONNIE L. NORRIS and KAREN S. NORRIS,                                                                   Mary Beth Kelly
             Plaintiffs-Appellants,                                                                       Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142962
                                                                   COA: 295378
                                                                   Wayne CC: 08-107889-NO
  POLICE OFFICERS FOR THE CITY OF
  LINCOLN PARK, OFFICER VERONICA
  MALKOWSKI, and LIEUTENANT BRIAN
  HAWK,
            Defendants,
  and
  OFFICER DEAN VANN
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 10, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would reverse and remand for trial.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2011                   _________________________________________
           y1116                                                              Clerk